United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-3370
                                   ___________

Dallas Ray Delay,                      *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the Western
v.                                     * District of Missouri.
                                       *
James H. Crosby; John Sydow;           * [UNPUBLISHED]
Stewart Epps; J. Dale Riley; Dora      *
Schriro; David Webster; David D.       *
White; George Lombardi; Joseph         *
Driskill,                              *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: March 24, 1997
                                 Filed: June 10, 1997
                                  ___________

Before HANSEN, BRIGHT and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Dallas Ray Delay, an inmate at the Jefferson City, Missouri Correctional Center,
brought this action for violation of his civil rights under 42 U.S.C. § 1983. Delay
complains about the handling of his blood pressure medications by prison personnel,
physicians at the prison and others. The district court adopted the magistrate judge's
recommendation and granted summary judgment dismissing of the action against all
defendants. We affirm.
      Delay's medical treatment is detailed on affidavits provided by the physicians
who treated him. After reviewing these records and others, the magistrate judge stated:

      [T]he records indicate plaintiff was seen by medical personnel, had his
      blood pressure monitored, and received medication for his high blood
      pressure. Although there may have been delays in treatment or receipt of
      medication during portions of the relevant times, plaintiff has not come
      forward with evidence showing the named defendants deliberately
      withheld his medication or denied him treatment, or knew of an escalating
      or emergency medical condition and failed to take steps to correct it. The
      records do not show that most of the remaining named defendants were
      medically trained or had any involvement in the provision of medical care
      to plaintiff or other inmates. Plaintiff has also not come forward with
      verifying medical evidence that he was adversely affected by any delays
      in treatment or medication.


Report, Recommendation and Order, July 17, 1996, Appellees' Add. at A5.

       In this appeal, Delay raises two technical issues. First, he asserts he received an
insufficient opportunity to conduct discovery. Second, Delay argues that appellee
Crosby never properly appeared in this action.

       On review of the record, these assertions by Delay lack merit and the district
court's rulings regarding these issues were within the court's discretion. See 8th Cir.
R. 47B.

      Affirmed.




                                           -2-
A true copy.


      Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-